Citation Nr: 1137062	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disorder, to include degenerative disc disease L5-S1 with paralumbar muscle spasm, has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Regional Office (RO) in Nashville, Tennessee.

The July 2009 rating decision and subsequent November 2009 Statement of the Case (SOC) reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

The Veteran had a hearing before the undersigned Acting Veterans Law Judge in June 2011.  A transcript of the proceeding has been associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a stomach disorder, was raised by the record, to include in the VA Form 9 received by the RO in February 2010 and at the June 2011 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action in the first instance.

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus, was raised by the record, to include in the VA Form 9 received by the RO in February 2010 and at the June 2011 hearing, but has not properly been adjudicated by the AOJ.  Specifically, in a May 2009 statement from the Veteran he indicated that he sought to reopen his claim of entitlement to service connection for tinnitus.  Subsequently, in July 2009, the Veteran submitted another statement in which he continued to discuss his claim for tinnitus.  A rating decision was never issued on the claim but the RO prematurely sent a Statement of the Case to the Veteran in November 2009.  Since the issue is not in appellate status and a rating decision has never been issued, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action in the first instance.  

Throughout the record, the Veteran indicated that he sought entitlement to service connection for depression, anxiety and insomnia.  During his June 2011 hearing he clarified that he no longer sought to continue his appeal with respect to depression, anxiety and insomnia.

The issue of entitlement to service connection for a low back disorder, to include degenerative disc disease L5-S1 with paralumbar muscle spasm is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a low back injury was denied by a September 2005 Board decision as the Veteran was not diagnosed with a low back disability in service, there was no continuity of back problems from service to August 1995, and there was no competent evidence of a nexus between the Veteran's current low back disorder and his period of active service; a claim to reopen was filed in May 2009.  

2.  Evidence received since the September 2005 Board decision raises a reasonable possibility of substantiating the Veteran's low back claim.


CONCLUSIONS OF LAW

1.  The September 2005 Board decision that reopened the claim for entitlement to service connection for residuals of a low back injury and denied the claim on the merits is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the September 2005 Board decision in relation to the Veteran's claim for entitlement to service connection for a low back disability is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he has a low back disability that was caused by his military service.  Specifically, during his June 2011 Board hearing the Veteran claimed that he injured his back in 1991 picking up a rucksack, that later that year he reinjured his back when he was mugged in Frankfurt, Germany and struck with a bat on the back, and in 1992 he asserted he injured his back while moving 55-gallon drums.  In addition, the Veteran also has asserted that following timed 12 to 15 mile marches that his back would hurt and require icing the following day.         

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A claim of entitlement to service connection for a low back disability was denied in a September 2005 Board decision.  The evidence of record at the time of the September 2005 Board decision consisted of the Veteran's service treatment records (STRs), private and VA treatment records, treatise evidence submitted by the Veteran, and multiple statements supplied by the Veteran.

The Veteran's STRs include a normal spine during his August 1990 enlistment examination.  At the same time, the Veteran denied a history of recurrent low back pain.  In May 1991, however, the Veteran complained of lower back pain over the previous day, indicating that he had been lifting some barrels and probably injured himself at that time.  He reported stiffness, constant soreness, and occasional spasm.  On examination, there was limited range of motion, tightness of the back, and tenderness to palpation.  The assessment was muscle strain and the Veteran was prescribed ice and pain medication.  In February 1992, the Veteran again complained of low back pain, this time for the previous 4 hours.  The Veteran indicated that his back had been getting progressively worse as the day progressed and that now it was difficult to stand.  On examination, there were no visible signs of trauma, swelling, or deformity, but he was acutely tender bilaterally at L4-L5.  There was no crepitus and range of motion was fair.  The assessment was a Class I strain of the serratus posterior muscles and he was prescribed Tylenol, heat, and Bengay.  The Veteran had no further complaints in service.  At separation in August 1992, the Veteran declined a separation examination.  Prior to the September 2005 Board decision, the Veteran claimed he declined a separation examination because he was warned that any diagnosed problem would delay his separation from service until the problem had been treated and abated.

After service, an August 1995 MRI showed a central disc herniation at L5-S1 causing mild spinal stenosis.  Thereafter, the Veteran sought regular treatment for low back problems.  In 2000, the Veteran underwent a lumbar fusion of L4-L5.  A March 2001 VA treatment record indicated that the surgery followed an incident where in his position as a prison guard he was attacked by some prisoners and injured his back.  A March 2001 VA treatment record noted a diagnosis of degenerative disc disease with paralumbar muscle spasm.   

The record also included an April 2003 letter from a private physician that indicated that the Veteran injured his back in military service and he had reported episodic low back pain from that time.

The Veteran also submitted treatise evidence from Back.com, wherein multiple physicians provided their definition of degenerative disc disease.

The September 2005 Board decision denied the Veteran's low back claim because he was not diagnosed with a low back disability in service, there was no continuity of back problems from service to August 1995, and there was no competent evidence of a nexus between the Veteran's current low back disorder and his period of active service.

The Veteran submitted an application to reopen his claim of service connection for a low back disability in May 2009.  Evidence received since the September 2005 Board decision consists of lay statements from the Veteran, statements made by his sister during the June 2011 hearing, a December 2003 statement from the Veteran's fellow service member and a June 2009 statement from R.W.D., MD.

For evidence to be new and material in this matter, it would have to tend to show that the Veteran was diagnosed with a low back disability in service, there was continuity of back problems from service to August 1995, or competent evidence of a nexus between the Veteran's current low back disorder and his period of active service.  The Board finds the evidence received since the September 2005 Board decision does.

Specifically, the statement from the Veteran's fellow service member indicated that the Veteran's "back pain was not resolved during the time I knew him on active duty and when he visited me at Fort Knox, when he was a civilian.  He was still taking a large amount of over the counter Motrin for his back pain.  I told him he should get it checked out by a doctor."    

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the lay statement suggests a continuity of back problems from service and suggesting a link between his current low back disability and service that, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a low back disability. 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a low back disability.

As discussed above, the Veteran's claim for entitlement to service connection for a low back disability was denied in a September 2005 Board decision because the Veteran was not diagnosed with a low back disability in service, there was no continuity of back problems from service to August 1995, and there was no competent evidence of a nexus between the Veteran's current low back disorder and his period of active service.  

In this case, however, there is now lay evidence of record suggesting that the Veteran experienced a continuity of back problems from service.  As discussed above, a fellow service member provided a statement that the Veteran had experienced ongoing back problems in service and that he continued to experience back problems after separation from service.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Given the two in-service treatment visits for low back pain, the lay statements indicating ongoing back problems in service and thereafter, and the current diagnosis of a low back disability, the Board finds that a VA examination is warranted to clarify the issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The RO/AMC should also take the opportunity to obtain relevant VA treatment records from March 2001 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records dated from March 2001 to the present that are related to treatment received for the Veteran's low back.  

2.  Following the completion of the above, schedule the Veteran for a spine examination for the purpose of determining the etiology of his current low back disability.  The claims folder must be made available to the examiner for review.  Perform all necessary tests, if any, and report all clinical manifestations in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that any chronic low back disability is related to an event, injury, or disease in service, or if arthritis was manifested in service or within one year of separation from service.  The examiner should specifically address the Veteran's lay statements as well as statements from the Veteran's sister made during the June 2011 hearing and a statement dated in December 2003 from the Veteran's friend regarding his in-service injury and resultant symptomatology.  The examiner also should specifically address the June 2009 private medical opinion.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.
  
3.  When all of the actions directed above have been completed, the AOJ should undertake any other indicated development deemed appropriate under the law and then readjudicate the issue.  If the claim remains denied, a Supplemental Statement of the Case (SSOC) should be provided to the Veteran and his representative, and an appropriate period of time should be provided for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


